DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 15, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a data structure or mere information in the form of data, and it is unclear from the claim language if and how the data structure is being computer-implemented and stored.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Busjaeger et al. (U.S. Publication No. 2020/0250172 A1, hereinafter referred to as “Busjaeger”) in view of Lee et al. (U.S. Publication No. 2015/0261805 A1, hereinafter referred to as “Lee”).
Regarding claim 1, Busjaeger discloses a data structure, comprising: (e.g., paragraphs [0060], [0063] and [0109])
a sequence of events, each event associated with a sequence number indicating a temporal position of an event within the sequence of events; (sequence of events are stored in an event log implemented as key-value store where each event has a sequence number. Events are accessible by plurality of clients)(e.g., paragraphs [0017], [0018], [0020] and [0082])
at least one snapshot which represents events with sequence numbers smaller than the smallest read-offset in a compacted form. (log entries are aggregated into an aggregation log file)(e.g., figure 2 and paragraphs [0017]-[0020])
However, Busjaeger does not appear to specifically disclose one or more read-offsets, each read-offset associated with a consumer of the data structure, wherein each read-offset indicates a sequence number up to which a consumer has read events within the sequence of events; and at least one snapshot which represents events with sequence numbers smaller than the smallest read-offset in a compacted form.
On the other hand, Lee, which relates to multi-version concurrency control across row store and column store (title), does disclose one or more read-offsets, each read-offset associated with a consumer of the data structure, wherein each read-offset indicates a sequence number up to which a consumer has read events within the sequence of events; (SnapshotToken is maintained for each reader transaction. Record version and/or table space can be removed or compacted if there are no potential readers (e.g., based on the SnapshotTokens of the current transactions) that can read the record version.)(e.g., paragraphs [0065], [0066] and [0087])
and at least one snapshot which represents events with sequence numbers smaller than the smallest read-offset in a compacted form. (smallest read-offset is determined – versions no longer needed are identified. Record version in version space and/or table space can be compacted if there are no potential readers (e.g., based on the SnapshotTokens of the current transactions) that can read the record version – previous versions are compacted)(e.g., paragraphs [0065]-[0066])

Regarding claim 2, Busjaeger in view of Lee discloses the data structure of claim 1. Busjaeger in view of Lee further discloses wherein the at least one snapshot requires less storage than the events it represents. (5 events are aggregated into 1 line requiring less storage)(Busjaeger: e.g., figure 2)(Lee: e.g., paragraph [0066]).

Regarding claim 3, Busjaeger in view of Lee discloses the data structure of claim 2. Busjaeger in view of Lee further discloses wherein the snapshot represents all events having sequence numbers smaller than the smallest read-offset. (Busjaeger: e.g., figure 2)(Lee: e.g., paragraph [0066]).

Regarding claim 4, Busjaeger in view of Lee discloses the data structure of claim 3. Busjaeger further discloses wherein the snapshot is stored in an external storage which is arranged to handle large key value stores. (e.g., figure 2 and paragraphs [0035], [0072], [0075] and [0076]). In the alternative, it is known in the art to one of ordinary skill in the art at the time of Applicant’s filing to incorporate external storage for larger amounts of data and for handling record retention.

Regarding claim 5, Busjaeger in view of Lee discloses the data structure of claim 4. Busjaeger further discloses wherein the consumer is a user or process that is arranged to add an event or read an event. (e.g., paragraphs [0073] and [0082]).

Regarding claim 6, Busjaeger in view of Lee discloses the data structure of claim 5. Busjaeger further discloses wherein the data structure forms an event log and is part of a database application layer. (e.g., paragraphs [0073] and [0082]).

Regarding claim 7, Busjaeger in view of Lee further discloses a computer-implemented method of maintaining a data structure as defined in claim 1, the method comprising: (method)(Busjaeger: e.g., abstract and paragraph [0024])(Lee: e.g., paragraphs [0048] and [0113]) 
determining a smallest read-offset of all read-offsets of one or more consumers of the data structure; (smallest read-offset is determined – versions no longer needed are identified)(e.g., paragraphs [0065]-[0066])
Busjaeger in view of Lee further discloses determining whether there exist one or more events subsequent to the snapshot and with sequence numbers smaller than the smallest read-offset; and (Busjaeger: e.g., paragraphs [0018]-[0020] and [0049])(SnapshotToken is maintained for each reader transaction. Record version and/or table space can be removed or compacted if there are no potential readers (e.g., based on the SnapshotTokens of the current transactions) that can read the record version.)(Lee: e.g., paragraphs [0065], [0066] and [0087])
in response to determining that there exist one or more events with sequence numbers smaller than the smallest read-offset, compacting the snapshot with these determined events into a new snapshot and replacing the snapshot and these determined events with the new snapshot. (log entries are aggregated into an aggregation log file)(Busjaeger: e.g., figure 2 and paragraphs [0017]-[0020] and [0073])(record version in version space and/or table space can be compacted if there are no potential readers (Lee: e.g., based on the SnapshotTokens of the current transactions) that can read the record version – previous versions are compacted)(e.g., paragraph [0066]).

Regarding claim 8, Busjaeger in view of Lee discloses the computer-implemented method of claim 7. Busjaeger in view of Lee further discloses wherein one event at a time is compacted with the snapshot. (Busjaeger: e.g., paragraph [0073])(Lee: e.g., paragraph [0066])

Regarding claim 9, Busjaeger discloses a computer-implemented method, wherein the method is performed on a sequence of events accessible by a plurality of consumers, each event associated with a sequence number indicating a temporal position of an event within the sequence of events, … the method comprising: (sequence of events are stored in an event log implemented as key-value store where each event has a sequence number. Events are accessible by plurality of clients)(e.g., paragraphs [0017], [0018], [0020] and [0082])
compacting events with sequence numbers smaller than the smallest read-offset into a snapshot; and (log entries are aggregated into an aggregation log file)(e.g., figure 2 and paragraphs [0017]-[0020])
replacing, in the sequence of events, the events with sequence numbers smaller than the smallest read-offset with the snapshot. (events in the event log are associated with an aggregate identifier.)(e.g., paragraphs [0020]-[0021])
However, Busjaeger does not appear to specifically disclose each consumer associated with a read-offset indicating the sequence number up to which the consumer has read events within the sequence of events, determining a smallest read-offset of all read-offsets of the plurality of consumers; and the events are compacted with sequence numbers smaller than the smallest read-offset.
On the other hand, Lee, which relates to multi-version concurrency control across row store and column store (title), does disclose each consumer associated with a read-offset indicating the sequence number up to which the consumer has read events within the sequence of events, (SnapshotToken is maintained for each reader transaction. Record version and/or table space can be removed or compacted if there are no potential readers (e.g., based on the SnapshotTokens of the current transactions) that can read the record version.)(e.g., paragraphs [0065], [0066] and [0087])
determining a smallest read-offset of all read-offsets of the plurality of consumers; and (smallest read-offset is determined – versions no longer needed are identified)(e.g., paragraphs [0065]-[0066])
the events are compacted with sequence numbers smaller than the smallest read-offset. (record version in version space and/or table space can be compacted if there are no potential readers (e.g., based on the SnapshotTokens of the current transactions) that can read the record version – previous versions are compacted)(e.g., paragraph [0066]). 
Busjaeger discloses the features of the claims where events are aggregated in order to provide higher read throughput and lower latency. E.g. paragraph [0020]. However, Busjaeger does not appear to specifically disclose determining a smallest read-offset of all the read-offsets of the plurality of consumers and to compact the sequence numbers that are smaller than the smallest read-offset. On the other hand, Lee does disclose these features through the SnapshotTokens. This provides that the versions that are not being currently accessed can be compacted without causing issues with versions currently being accessed.. E.g., paragraphs [0065]-[0066]. Therefore, it would have been obvious to combine the SnapshotToken information as disclosed in Lee when performing the aggregation (compaction) as disclosed in Busjaeger to ensure the accessed information is maintains consistency. 

Regarding claim 10, Busjaeger in view of Lee discloses the computer-implemented method of claim 9. Busjaeger in view of Lee further discloses wherein the snapshot requires less storage than the events with sequence numbers smaller than the smallest read-offset. (5 events are aggregated into 1 line requiring less storage)(Busjaeger: e.g., figure 2)(Lee: e.g., paragraph [0066]).

Regarding claim 11, Busjaeger in view of Lee discloses the computer-implemented method of claim 9. Busjaeger in view of Lee further discloses wherein compacting events with sequence numbers smaller than the smallest read-offset into a snapshot comprises compacting all events with sequence numbers smaller that the smallest read-offset into the snapshot. (log entries are aggregated into an aggregation log file)(Busjaeger: e.g., figure 2 and paragraphs [0017]-[0020]).

Regarding claim 12, Busjaeger in view of Lee discloses a computer-implemented method of determining a current state of a record stored in a data storage using the data structure of claim 1, the method comprising reading the snapshot and subsequent events to determine the current state of the record. (Busjaeger: e.g., paragraphs [0015], [0020], [0049] and [0097])(Lee: e.g., paragraph [0070]). 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165